Title: To George Washington from Lieutenant Colonel Samuel Smith, 26 September 1777
From: Smith, Samuel
To: Washington, George



Sir
Ferry Ancocus [N.J.] 26th Sept. 1777.

I have the pleasure to inform your Excellency that I have just arrived here, with my party, & expect to throw myself in to Fort Mifflin this night, the want of provisions has detained me much, & the men not being properly chosen for such an expedition has been a great stop to our march, Few of them have Shoes or Stockings, many of them without Coats or Blankets & scarce any who have more than one shirt, without their clothing it will be very injurious, to their constitutions and disagreable to hear their constant murmurings. I have been obliged to send 36 men by water to Coopers Ferry who could not march farther, many of these men have their clothes in the wagons, but as it will be difficult to collect them & take up much time will it not be better to send what we want immediately from the Clothiers especially the Shoes and stockings. A list I enclose; which I expect your Excellency will order to be forwarded immediately to us. Col.  supplied us last night with Rum & some bread, & I beleive we shall be provided with other provisions at the fort. I have the honor to be Your Excellency’s M. O. S.

S.S.

